 

UNITED STATES DIsTRICT Co RT
SoUTHERN DlsTRICT oF CALIF IA MAR 0.>5¢ 2919

 

 

UNITED sTATES oF AMERICA, SQE#E§S~‘E>'.§T§i$"i“§'?§fr?é’o'§‘iri
Case No. 14C 36-AJB @V j DEPuTY
` Plainaff,
vs.
JUDGMENT OF DISMISSAL
SARAH BAHGAT VERASTEGUI,
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Governrnent for dismissal of this case, Without prejudice; or

|:l the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Governrnent for dismissal, With prejudice; or
E the Court has granted the motion of the defendant for a judgment of acquittal; or

[l a jury has been WaiVed, and the Court has found the defendant not guilty; or

E the jury has returned its Verdict, finding the defendant not guilty;

§ ofthe offense(s) as charged in the Indictment/Information:

18:111(3)(1)

 

 

Dated: 3/5/2019

 

 

on. `n a Lopez
Unl tates Magistrate ]udge

